    Case 1:18-cv-03456-AJN-GWG Document 77 Filed 01/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                x     Docket No. 1:18-cv-03456
 DEDRA DE LA ROSA                                                    (AJN)(GWG)
                                       Plaintiff,

                         v.                                             STIPULATION AND
                                                                      ORDER OF DISMISSAL AS
 ASPENLY CO. LLC AND PURE GREEN NYC 8TH                                AGAINST DEFENDANT
 STREET CORP                                                          ASPENLY CO.LLC ONLY

                                      Defendants.
                                                                 x

       IT IS HEREBY STIPULATED AND AGREED,by and between the undersigned,

attorneys of record for the respective parties in the above-captioned action, and that no party is

an infant or incompetent, that pursuant to Rule 41(a)(1)(A)(ii) ofthe Federal Rules of Civil

Procedure, all the claims asserted or could have been asserted in this action as against defendant

ASPENLY CO.LLC only are hereby dismissed with prejudice.

Dated: December 18, 2019
       New York, New York

 PARKER HANSI4I,LLC                                 GOLDBERG SEGALLA
           )11
 By: ,/      r                                      By   2P
                                                          C -Q UIL
                                                                 .C-X
                                                                    ) 2
                                                                      1 1              .


      'Glen Parker, Esq.                                  Reshma Khanna, Esq.
       Attorneys for Plaintiff                            Attorneys for Defendant
       40 Worth Street, 10th Floor                        Aspenly Co. LLC
       New York, New York 10013                           711 3rd Avenue, Suite 1900
       ghp@parkerhanski.com                               New York, NY 10017
                                                          rkhanna@goldbergsegalla.com
SO ORDERED:
                       ALISON J. NATHAN,U.S.D.J.




                                                    1
